DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.
Because the newly proposed amendment will raise new issues, the amendment will not be entered. However, even if the amendment were to be entered, the claims would still not overcome the cited art. Horvitz very clearly teaches the traffic flow data presented in a map or table as shown in the traffic map in fig. 11.
Regarding the traversed restriction requirement, the examiner still believes that claims 12 and 21 not only teach very different subject matter than claim 2, but in both cases, would require a search that would indeed place undue burden on the examiner. Again, claim 12 teaches a table of traffic flow that tabulates wait times. No teaching of any kind of wait time is taught in any of claims 2-11. In addition, no teaching of any kind of traffic jam or road closing is taught in claims 2-11. Both require a completely different search and therefore, the examiner maintains the restriction requirement and claims 12-21 remain withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648